Exhibit 10.1

EXECUTION VERSION

The Royal Bank of Scotland plc, as Administrative Agent

for the Lenders party to the Credit Agreement

referred to below

Ladies and Gentlemen:

The undersigned (the “Extending Lender”) hereby agrees to extend, effective
10 February 2015 (the “Extension Date”), its Commitment and the Maturity Date
under the Credit Agreement, dated as of 12 February 2013 (as amended or modified
from time to time, the “Credit Agreement,” the terms defined therein being used
herein as therein defined if not defined herein), among Philip Morris
International Inc. (“PMI”), the Lenders party thereto and The Royal Bank of
Scotland plc, as Administrative Agent, for an additional 364-day period to
9 February 2016 (the “Extended Maturity Date”) pursuant to Section 2.19 of the
Credit Agreement.

Except as expressly provided hereby, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect and are hereby
ratified and confirmed. This Extension Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York. This Extension
Agreement may be signed in any number of counterparts, each of which when
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Signature pages omitted]